Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to theincorporation, intheSinoenergy Corporation, Amendment No. 1 to Form S-1/A Registration Statement, of our report dated December 24, 2007 relating to theconsolidatedfinancial statementof Sinoenergy Corporationfor the nine months ended September 30, 2007.We also consent to the reference to our Firm under thecaption "Experts" in such Registration Statement. /s/ Schwartz Levitsky Feldman LLP Chartered Accountants Licensed Public Accountants Toronto, Ontario, Canada December
